In the Supreme Court of Georgia



                                  Decided: February 1, 2022


               S21G0430. GARDEI v. CONWAY et al.


     MCMILLIAN, Justice.

     Carl Gardei filed a petition for declaratory judgment against

R. L. “Butch” Conway, the Sheriff of Gwinnett County, and D. Victor

Reynolds, the Director of the Georgia Bureau of Investigation

(“GBI”), in their individual capacities (collectively “Respondents”), 1

alleging that Respondents’ continued enforcement against him of

the statutory requirements governing Georgia’s Sex Offender

Registry (the “Registry”), see OCGA §§ 42-1-12 through 42-1-19 (the

“Registry Act”), violated his constitutional rights. The trial court

dismissed Gardei’s petition on the ground that his claims for relief


     1Gardei originally filed the declaratory judgment action against the
Respondents in their official and individual capacities, but he ultimately
amended the petition to assert claims against the Respondents individually.
were time-barred under OCGA § 9-3-33,2 the two-year statute of

limitation for personal injury claims, because Gardei had initially

registered under the Registry Act in 2009 and every year thereafter.

The Court of Appeals affirmed in a divided opinion. See Gardei v.

Conway, 357 Ga. App. 539 (851 SE2d 170) (2020). We granted

Gardei’s petition for certiorari, noting our particular concern as to

whether Gardei’s claims for declaratory and injunctive relief are

subject to the limitation period set forth in OCGA § 9-3-33 and

whether any applicable statute of limitation was tolled based on the

requirement     that    Gardei     annually     renew      his   sex-offender

registration. As explained below, we conclude that although Gardei’s

claims are subject to the two-year statute of limitation under OCGA

§ 9-3-33, because he seeks only prospective relief, the statute of



     2 OCGA § 9-3-33 provides:
           Except as otherwise provided in this article, actions for
     injuries to the person shall be brought within two years after the
     right of action accrues, except for injuries to the reputation, which
     shall be brought within one year after the right of action accrues,
     and except for actions for injuries to the person involving loss of
     consortium, which shall be brought within four years after the
     right of action accrues.

                                      2
limitation on those claims has not yet begun to run. 3 Therefore, we

reverse the Court of Appeals’s judgment holding that Gardei’s

claims are time-barred and remand the case for further proceedings.

     Because we are reviewing an order on a motion to dismiss, we

accept as true the well-pled material allegations of Gardei’s

amended petitions and resolve any doubts in his favor. See Williams

v. DeKalb County, 308 Ga. 265, 270 (2) (840 SE2d 423) (2020).

Viewed in that light, Gardei’s petition alleges that he pleaded guilty

in 1992 to three counts each of sexual abuse, attempted sexual

assault, and kidnapping in Arizona. He was released from prison in

2003, without any requirement for additional supervision or

registration in Arizona. However, Gardei immediately moved to

New Mexico, where he was required to register as a sex offender for

a period of ten years based on his Arizona convictions. Gardei then

moved from New Mexico to Georgia in 2009, before the ten-year New



     3   And because we conclude that Gardei’s declaratory judgment claims
are not time-barred, we do not reach the issue of whether the statute was
tolled, as further discussed in Division 4 below.

                                    3
Mexico registration requirement had expired. Upon his arrival in

Georgia, Gardei registered as a sex offender in accordance with the

then-existing version of the Registry Act. 4 Since that time, Gardei

has complied with the Registry Act’s requirement that he renew his

sex offender registration each year. See OCGA § 42-1-12 (f) (4).5


      4  Gardei moved to Georgia while his ten-year sex-offender registration
requirement under New Mexico law was still in effect, and at the time of the
move, Georgia’s Registry Act provided that registration was required by any
person who:
      (6) Is a nonresident sexual offender who changes residence from
      another state or territory of the United States to Georgia who is
      required to register as a sexual offender under federal law,
      military law, tribal law, or the laws of another state or territory,
      regardless of when the conviction occurred;
      (7) Is a nonresident sexual offender who enters this state for the
      purpose of employment or any other reason for a period exceeding
      14 consecutive days or for an aggregate period of time exceeding
      30 days during any calendar year regardless of whether such
      sexual offender is required to register under federal law, military
      law, tribal law, or the laws of another state or territory; or
      (8) Is a nonresident sexual offender who enters this state for the
      purpose of attending school as a full-time or part-time student
      regardless of whether such sexual offender is required to register
      under federal law, military law, tribal law, or the laws of another
      state or territory.
Ga. L. 2006, p. 379, § 24 (former OCGA § 42-1-12 (e) (6-8) (2006)). OCGA § 42-
1-12 (e) (6-8) has been amended several times since 2009.
      5 The Registry Act provides that any sex offender required to register

under the act must “[r]enew the required registration information with the
sheriff of the county in which the sexual offender resides or sleeps by reporting
in person to the sheriff within 72 hours prior to such offender’s birthday each
year to be photographed and fingerprinted.” OCGA § 42-1-12 (f) (4).

                                       4
     However, Gardei now asserts that his Arizona offenses would

not have required his registration on any basis other than the

nonresident provisions of OCGA § 42-1-12 (e) (6) to (8) and that he

has not committed any other criminal offenses. Therefore, since he

would no longer be required to be registered as a sexual offender in

New Mexico, Gardei argues he should no longer be subject to

registration in Georgia or to the annual renewal requirement.

     On October 22, 2018, Gardei filed his petition against

Respondents,6 asking the trial court for declaratory and injunctive

relief from Respondents’ continued enforcement of OCGA § 42-1-12,

which he asserted violated the equal protection clause, due process

clause, and the privileges and immunities clause of the United

States Constitution and parallel provisions in the Georgia

Constitution, and the retroactive laws clause and the citizen status

clause of the Georgia Constitution, both facially and as applied.

Gardei asked the trial court to declare that the statute is


     6 Gardei’s petition initially named then-GBI Director Vernon Keenon as
a respondent, but following Keenon’s retirement in January 2019, Reynolds
was substituted for him as a respondent.
                                    5
unconstitutional and that he is not subject to its requirements.

Gardei also sought an injunction barring the enforcement of the

Registry Act requirements against him and requested an award of

his attorney fees, expenses, and costs.

      After Gardei filed his petition, Conway and Reynolds each

moved for dismissal on the ground that Gardei failed to state a claim

under OCGA § 9-11-12 (b) (6). The trial court granted the

Respondents’ motions to dismiss, concluding that Gardei’s claims

are time-barred under the two-year statute of limitation for personal

injury actions set forth in OCGA § 9-3-33. Gardei appealed,7 and the

Court of Appeals, in a divided panel opinion, affirmed the trial

court’s dismissal of the petition, holding that OCGA § 9-3-33 applied

to Gardei’s claims, see Gardei, 357 Ga. App. at 541 (1), and that the

annual registration requirement did not toll the limitation period

under the “continuing violation” doctrine. 8 See id. at 541-42 (2). In


      7 Gardei originally appealed the trial court’s order to this Court in Case
No. S20A0200, but we transferred the case to the Court of Appeals because the
issues raised did not invoke the Court’s appellate jurisdiction.
      8 The Court of Appeals explained that



                                       6
dissent, then-Chief Judge McFadden agreed that OCGA § 9-3-33

applied to Gardei’s claims, but concluded that, because Gardei

claims the “violations of his constitutional rights have continued

into the present because he must re-register as a sex offender every

year,” his action is not time-barred under the continuing violation

doctrine. Id. at 545 (2).

      1. The threshold issue is whether a statute of limitation applies

to Gardei’s claims. Gardei argues that the Declaratory Judgment

Act is a statutorily created cause of action and, because the Act does

not include a statute of limitation, declaratory judgment actions are

not subject to any statute of limitation. We disagree.




      [u]nder the continuing-violation doctrine, a plaintiff can sue for
      actions that occurred outside the applicable limitations period if a
      defendant’s conduct is part of a continuing practice and the last act
      evidencing the continuing practice falls within the limitations
      period. An analysis of whether an action constitutes a continuing
      violation distinguishes between the present consequence of a one-
      time violation, which does not extend the limitations period, and
      the continuation of the violation into the present, which does.
Gardei, 357 Ga. App. at 541 (2) (citations and punctuation omitted). The Court
of Appeals concluded that the renewal provision was the present consequence
of one constitutional violation, i.e., Gardei’s initial registration. Implicit in this
analysis was the conclusion that Gardei’s claims arose in 2009 and therefore
OCGA § 9-3-33 would bar his claims absent any tolling.
                                          7
     The Declaratory Judgment Act provides:

     In cases of actual controversy, the respective superior
     courts of this state and the Georgia State-wide Business
     Court shall have power, upon petition or other
     appropriate pleading, to declare rights and other legal
     relations of any interested party petitioning for such
     declaration, whether or not further relief is or could be
     prayed; and the declaration shall have the force and effect
     of a final judgment or decree and be reviewable as such.

OCGA § 9-4-2 (a). As described in the Act, the purpose “is to settle

and afford relief from uncertainty and insecurity with respect to

rights, status, and other legal relations[.]” OCGA § 9-4-1. See also

Love v. Fulton County Bd. of Tax Assessors, 311 Ga. 682, 696 (3) (c)

(859 SE2d 33) (2021) (“[T]he object of the declaratory judgment is to

permit determination of a controversy before obligations are

repudiated or rights are violated.” (citation omitted)); Baker v. City

of Marietta, 271 Ga. 210, 213 (1) (518 SE2d 879) (1999) (“The

Declaratory Judgment Act provides a means by which a superior

court simply declares the rights of the parties or expresses its

opinion on a question of law, without ordering anything to be done.”

(cleaned up)).


                                  8
     Thus, the Declaratory Judgment Act merely creates a

procedural device for the declaration of rights between parties and

does not otherwise override substantive or procedural law. Indeed,

over 70 years ago, this Court determined that the predecessor to the

current Declaratory Judgment Act “does not nullify statutes of

limitations and established principles of law[.]” Bingham v. Citizens

of Southern Nat. Bank, 205 Ga. 285, 288 (53 SE2d 228) (1949).

Accord Burgess v. Burgess, 210 Ga. 380, 383 (2) (80 SE2d 280) (1954)

(quoting Bingham); Capitol Infrastructure, LLC v. Plaza Midtown

Residential Condo. Assn., Inc., 306 Ga. App. 794, 800 (702 SE2d 910)

(2010) (rejecting party’s contention that the Declaratory Judgment

Act “tolls, enlarges, or otherwise nullifies” the applicable limitation

period). See also OCGA § 9-3-3 (“Unless otherwise provided by law,

limitation statutes shall apply equally to all courts.”).

     In Bingham, we held that the trial court properly sustained

demurrers to the petitioner’s suit for declaratory judgment to

declare his rights under a will after two previous proceedings in the

same court had adjudicated the issues. See 205 Ga. at 285-86. These

                                   9
prior proceedings occurred more than three years before the filing of

the declaratory judgment action was brought, and therefore, the

Court held that the petitioner’s action was time-barred under Ga.

Code § 3-702 (1933), which provided that “[a]ll proceedings of every

kind in any court of this State, to set aside judgments or decrees of

the courts, shall be made within three years from the rendering of

said judgments or decrees.” See also id. at 288 (“Bingham’s petition

does not show that any application was made to vacate or set aside

the judgment procured at the instance of the trustees within the

statute of limitations. (Code, § 3-702).”). We see no reason to depart

from this long-standing precedent and thus, we conclude that, even

though the Declaratory Judgment Act does not include a specific

statute of limitation, declaratory judgment actions generally are

subject to statutory limitation periods.

     2.   Having determined that Gardei’s declaratory judgment

action is subject to a statute of limitation, the next step in the

analysis is to determine what statute of limitation applies to his

claims.

                                 10
     (a) Although we have not addressed the issue, several federal

appellate courts have concluded that actions “for declaratory relief

will be barred to the same extent the applicable statute of

limitations bars the concurrent legal remedy.” Algrant v. Evergreen

Valley Nurseries Ltd. Partnership, 126 F3d 178, 181 (II) (3d Cir.

1997). See also Petro Harvester Operating Co., L.L.C. v. Keith, 954

F3d 686, 699 (III) (C) (5th Cir. 2020) (“[A]s a general rule, an action

for declaratory judgment will be barred to the same extent that the

applicable statute of limitations bars an underlying action in law or

equity.” (citation and punctuation omitted)); Intl. Assn. of

Machinists & Aerospace Workers v. Tennessee Valley Auth., 108 F3d

658, 668 (IV) (6th Cir. 1997) (same); Levald, Inc. v. City of Palm

Desert, 998 F2d 680, 688-89 (II) (B) (1) (b) (9th Cir. 1993) (same);

Stone v. Williams, 970 F2d 1043, 1048 (I) (A) (2d Cir. 1992)

(“Because a declaratory judgment action is a procedural device used

to vindicate substantive rights, it is time-barred only if relief on a

direct claim would also be barred.” ); Clulow v. State of Oklahoma,

700 F2d 1291, 1302 (IV) (B) (10th Cir. 1983) (same), overruled on

                                  11
other grounds, Garcia v. Williams, 731 F2d 640 (10th Cir. 1984).

     This principle is consistent with how this Court has

determined the applicable limitation period for various claims in the

absence of a specific statute of limitation for the cause of action. In

Bingham, for example, we applied, without analysis, the limitation

period for setting aside a judgment, when the crux of the action was

seeking a declaration adverse to judgments already obtained by the

respondents. See 205 Ga. at 288.

     Also, in equity cases, we have long held that “[c]ourts of equity,

although not in all cases bound by the statute of limitations, unless

expressly brought within its provisions, have nevertheless acted, in

this respect, in analogy to courts of law, and given effect to the

statute in all cases of concurrent jurisdiction[.]” Moore v. Moore, 103

Ga. 517, 525 (30 SE 535) (1898) (citations and punctuation omitted).

Similarly, and more recently, in Daniel v. American Optical Corp.,

251 Ga. 166, 167 (304 SE2d 383) (1983), a federal appellate court

certified the question of what statute of limitation applied to a strict

liability cause of action when the strict liability statute did not

                                   12
include a specific statute of limitation. We held that the general two-

year statute of limitation for personal injury applied because “the

scope of application of this statute of limitations is determined by

the nature of the injury sustained rather than the legal theory

underlying the claim for relief.” Id. at 168 (1). Accord Godwin v.

Mizpah Farms, LLP, 330 Ga. App. 31, 38 (3) (b) (766 SE2d 497)

(2014) (“Georgia has no specific statute of limitation for breach of

fiduciary duty claims. Instead, we examine the injury alleged and

the conduct giving rise to the claim to determine the appropriate

statute of limitation.”). Accordingly, we conclude that in declaratory

judgment actions, the statute of limitation for the analogous legal

remedy will also apply to the declaratory judgment action.

     (b) That brings us to the question of what statute of limitation

applies to Gardei’s constitutional claims. For Gardei’s claims arising

under the United States Constitution, the mostly closely analogous

claim would be under 42 USC § 1983, which establishes a civil action

against “[e]very person who, under color of any statute . . . subjects,

or causes to be subjected, any citizen of the United States . . . to the

                                  13
deprivation of any rights, privileges, or immunities secured by the

Constitution and laws[.]”No specific statute of limitation applies to

§ 1983 claims under federal law, but the United States Supreme

Court has concluded that these claims “are best characterized as

personal injury actions,” subject to state personal injury statutes of

limitation. Owens v. Okure, 488 U.S. 235, 240-41 (II) (A) (109 SCt

573, 102 LE2d 594) (1989) (concluding that 42 USC § 1983, which

allows redress for civil rights violations, “confers a general remedy

for injuries to personal rights” (punctuation and citations omitted)).

See also McNair v. Allen, 515 F3d 1168, 1173 (II) (11th Cir. 2008)

(“All constitutional claims brought under § 1983 are tort actions,

subject to the statute of limitation governing personal injury actions

in the state where the § 1983 action has been brought.”); Lovett v.

Ray, 327 F3d 1181, 1182 (11th Cir. 2003) (applying OCGA § 9-3-33

to § 1983 claims in Georgia).

     Although this Court has not considered this issue, Georgia’s

Court of Appeals has long recognized that, generally speaking, “the

applicable limitation period [for a claim under 42 USC § 1983] is the

                                 14
two-year period for personal injury set out in OCGA § 9-3-33.” Day

v. Brown, 207 Ga. App. 134, 135 (1) (427 SE2d 104) (1993). See also

Wilson v. Cromer, 356 Ga. App. 763, 767 (2) (847 SE2d 213) (2020);

Freeman v. City of Brunswick, 193 Ga. App. 635, 635-36 (388 SE2d

746) (1989).

     We agree and now hold that the two-year limitation period

under OCGA § 9-3-33 for personal injury claims applies to claims for

violations of the federal constitution involving injuries to individual

rights. And, although Georgia does not have a statutory cause of

action like 42 USC § 1983 under which a person can assert claims

under the Georgia Constitution, declaratory judgment actions for

claims asserting the violation of individual rights are authorized

under our State’s constitution. We see no reason why the two-year

limitation period would not apply equally to Gardei’s declaratory

judgment claims for violations of his rights under the Georgia

Constitution. Cf. Daniel, 251 Ga. at 168 (1) (“We find no reason to

differentiate between actions for personal injuries brought under a

theory of strict liability as opposed to negligence for purposes of

                                  15
applying OCGA § 9-3-33 (Code Ann § 3- 1004).”).

     3. Having concluded that the two-year limitation period for

personal injury applies to Gardei’s claims, we must now examine

when the right of action accrued in order to determine if Gardei’s

declaratory judgment action was timely brought. OCGA § 9-3-33

provides: “Except as otherwise provided in this article, actions for

injuries to the person shall be brought within two years after the

right of action accrues,” with exceptions not applicable here. For

purposes of this statute of limitation, “[a]n action for personal injury

does not ‘accrue’ until the tort is complete,” Amu v. Barnes, 283 Ga.

549, 551 (662 SE2d 113) (2008) (citation and punctuation omitted),

and a personal injury tort claim is complete only “when an injury

results from [a] wrongful act or omission.” Harvey v. Merchan, 311

Ga. 811, 815 (2) (860 SE2d 561) (2021). See also Everhart v. Rich’s,

Inc., 229 Ga. 798, 801 (2) (194 SE2d 425) (1972) (“On a tort claim for

personal injury the statute of limitation generally begins to run at

the time damage caused by a tortious act occurs, at which time the

tort is complete.”).

                                  16
      To determine when the injury was incurred and the right of

action accrued, we look first at the requirements of the Registry Act.

Any sex offender required to register under the Registry Act must

renew that registration each year under OCGA § 42-1-12 (f) (4). The

Registry Act requires that the sex offender must “[c]ontinue to

comply with the registration requirements of [the Registry Act] for

the entire life of the sexual offender, excluding ensuing periods of

incarceration.” OCGA § 42-1-12 (f) (6).9 Any sex offender who fails

to comply with these registration requirements “shall be guilty of a

felony and shall be punished by imprisonment for not less than one

nor more than 30 years[.]” OCGA § 42-1-12 (n) (3).

      Gardei claims that OCGA § 42-1-12 is unconstitutional, both

facially and as applied to him; seeks a declaration that he is

therefore not subject to the Registry Act; and asks that the




      9 The Registry Act also provides a method for sex offenders who meet
certain requirements to petition a superior court for release from the Registry
requirements. See OCGA § 42-1-19. However, Gardei asserts in his petition
that he is not eligible for removal from the Registry under this or any other
statutory provision.

                                      17
Respondents be enjoined from further enforcement of the Registry

Act against him. 10 Here, the Court of Appeals determined that the

renewal requirement was a consequence of Gardei’s initial sex

offender registration in 2009, which Gardei alleges also violated his

rights, and because Gardei was aware of all the facts necessary to

pursue his constitutional claims at that time, the renewals did not

create any causes of action separate from that initial alleged

constitutional violation. See Gardei, 357 Ga. App. at 541-42 (2). We

disagree because here the correct inquiry as to when the cause of

action accrues does not focus on when Gardei became aware of

sufficient facts to pursue a constitutional claim, but rather when

Gardei suffered the injury that completed the tort.

     The Registry Act creates a lifetime requirement that Gardei

report in person to his local sheriff’s office each year to renew his

registration. See OCGA § 42-1-12 (f) (4). Although Gardei incurred

the same or similar consequences upon his initial registration and



     10 At oral argument, Gardei’s counsel confirmed that Gardei is seeking
only prospective relief in this action.
                                    18
each subsequent renewal, he was subject to a new felony prosecution

on each of these occasions – in other words, each year – if he failed

to comply. Assuming for purposes of the appeal that application of

the Registry Act violated Gardei’s constitutional rights since 2009,

or became a violation at some point in the interim, a wrongful act

occurred each time Gardei was required to register in violation of

his rights. Each such renewal extended the allegedly illegal

consequences of registration for another year and resulted in a new

wrongful act, a new injury, and the accrual of a new cause of action. 11

Likewise, a new wrongful act and a new injury will occur each year


      11 In this way, the renewal requirement is somewhat akin to the facts
underlying an abatable continuing nuisance.
      A nuisance, permanent and continuing in its character, the
      destruction or damage being at once complete upon the completion
      of the act by which the nuisance is created, gives but one right of
      action, which accrues immediately upon the creation of the
      nuisance, and against which the statute of limitations begins, from
      that time, to run. Where a nuisance is not permanent in its
      character, but is one which can and should be abated by the person
      erecting or maintaining it, every continuance of the nuisance is a
      fresh nuisance for which a fresh action will lie. This action accrues
      at the time of such continuance, and against it the statute of
      limitations runs only from the time of such accrual.
City of Atlanta v. Kleber, 285 Ga. 413, 416 (1) (677 SE2d 134) (2009). Likewise,
where mandated registration under the Registry Act violates an individual’s
rights, the renewal requirement repeats the harm on an annual basis.

                                      19
if Gardei remains subject to the renewal requirement under OCGA

§ 42-1-12 (f) (4).

     We     conclude   that    because    Gardei’s   petition    seeks   a

determination only as to whether he is required to comply with the

Registry Act in the future, his causes of action have not yet

accrued. 12 Accordingly, the trial court and the Court of Appeals erred

in holding that Gardei’s action for declaratory and injunctive relief

is time-barred, and we reverse and remand the case for further

proceedings in accordance with this opinion.

     4. Given our holding in Division 3, we need not address

whether the continuing violation doctrine applies or whether the

statute of limitation could otherwise be tolled.

     Judgment reversed and case remanded. All the Justices concur.




     12 Because Gardei has asserted no claims based on past renewals of his
registration, we express no opinion as to whether any such claims would be
time-barred under OCGA § 9-3-33.
                                    20